Citation Nr: 1401458	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the VA Regional Office (RO) in St. Petersburg, Florida.

On April 18, 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is available by accessing the Veterans Appeals Control and Locator System (VACOLS).  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he had service in Vietnam in June 1964; he has current diagnoses of diabetes mellitus and prostate cancer.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran has diabetes mellitus that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran has prostate cancer that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONs

The law provides that there are certain diseases, to include diabetes mellitus, type II, and prostate cancer, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2013).)  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The evidence of record shows that the Veteran has been diagnosed with both diabetes mellitus and prostate cancer.  It is the Veteran's contention that these disabilities are related to presumed herbicide exposure in Vietnam.  Specifically, in written and oral testimony, the Veteran has asserted that in June 1964, he was assigned to TDY (temporary duty assignment) with a special forces unit that was tasked with providing security detail on an LST (Landing Ship Tank) that was delivering military equipment from Okinawa, Japan, to Bangkok, Thailand.  The Veteran stated that during transport, one member of the detail became seriously ill, requiring medical treatment.  As there were no medical personnel aboard the LST, the decision was made to radio ashore to seek medical help.  At this time, the LST was positioned off the southern tip of Vietnam.  The Veteran relayed that during the night, a small boat with armed men pulled up aside the LST to pick up the sick soldier.  The Veteran indicated that the following day, a group of soldiers, himself included, departed the LST for shore to ensure that the ill soldier was being properly cared for.  The Veteran stated that he indeed stepped foot in Vietnam at this time.  

The Veteran's official military records do not document the events as described by the Veteran.  Copies of certain service personnel records do, however, support the Veteran's statement that he and nine other men were assigned TDY to Bangkok, Thailand, for a period of approximately 20 days in June 1964 as part of a special forces unit.  It is also indicated that the Veteran received hazard pay for this period of TDY.  The Veteran has also submitted statements from four other former soldiers who were personally involved in the events detailed above and who have attested to the fact the Veteran indeed stepped foot in Vietnam at that time.  Also of record is e-mail correspondence between the Veteran and one of men involved that provides further detail concerning the sick soldier.  

The Board finds no reason to doubt the credibility of the lay testimony provided in support of the Veteran's claim.  The associated service personnel record also confirms that the individuals who provided buddy statements, at least by name, were assigned to TDY with the Veteran.  Thus, although the Veteran's service in Vietnam has not been confirmed by official military records, the Board accepts the lay statements and testimony as credible and, resolving reasonable doubt in favor of the Veteran, finds that the Veteran is entitled to the presumption of herbicide exposure based on service in Vietnam during the requisite time period.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Board concludes that the Veteran's diabetes mellitus and prostate cancer is presumed to have been incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As such, the Veteran's claims of entitlement to service connection for diabetes mellitus and prostate cancer, to include as due to herbicide exposure, are granted.



ORDER

Service connection for diabetes mellitus is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

Service connection for prostate cancer is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


